DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations for receiving one or more worker node features, extracting one or more pipeline features, extracting one or more data set features, predicting an amount of one or more resources required, and identifying a worker node, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “A computer program product” and “non-transitory computer-readable storage media” in claim 8, “a computer system” and “one or more computer processors and storage media” in claim 15; nothing in the claim elements precludes the step from practically being performed in the mind. For example, the receiving steps are merely data gathering that can be heard or seen. The extracting one or more pipeline features, extracting one or more data set features encompasses the user thinking of feature set data. The predicting encompasses the user performing metal calculations, perhaps with the aid of pen and paper. Finally, the identifying step can encompass the user conveying the worker node by voice or writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using “A computer program product” and “non-transitory computer-readable storage media” in claim 8, “a computer system” and “one or more computer processors and storage media” in claim 15 to perform the receiving, extracting, predicting, and identifying steps. The computer program product and computer system are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer program product and computer system to perform the receiving, extracting, predicting, and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US Pat No. 11,244,242) further in view of Cherkasova et al. (US PG Pub No. US 2014/0215471 A1).

Regarding claim 1, Prakash teaches a computer-implemented method for predicting pipeline training requirements, the method comprising: 
receiving one or more worker node features from one or more worker nodes (col 9 lines 44-49, wherein operation parameters of the edge nodes are received such that they can be acted upon; col 9 lines 64-66)
extracting one or more pipeline features from one or more pipelines to be trained (col 9 lines 49-61, wherein a load balancing policy is used which considers ML models to be solved); 
extracting one or more dataset features from one or more datasets used to train the one or more pipelines (col 9 lines 64 to col 10 line 1, wherein the training data X is partitioned into training data sets); 
identifying a worker node requiring a least amount of the one or more resources of the one or more worker nodes for training the one or more pipelines (col 10 lines 22-37, wherein a compute node is selected to minimize resource consumption).
Prakash does not teach predicting an amount of one or more resources required for each of the one or more worker nodes to train the one or more pipelines using the one or more datasets based on one or more models that correlate the one or more worker node features, one or more pipeline features, and one or more dataset features with the one or more resources. 
Cherkasova teaches a method of creating a model for predicting the completion time of a job on a target computing platform using platform profiles and benchmarking data ([0020-23]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to predict an amount of one or more resources required for each of the one or more worker nodes to train the one or more pipelines using the one or more datasets based on one or more models that correlate the one or more worker node features, one or more pipeline features, and one or more dataset features with the one or more resources. One would be motivated by the desire to more accurately predict performance of a job on a target computing platform as taught by Cherkasova ([0018-19]).

Regarding claim 2, Cherkasova teaches determining an actual amount of resources required by the worker node to train the one or more pipelines; and adjusting the one or more models based on comparing the predicted amount of resources to the actual amount of resources ([0066] where in measurements are used as training data for the model).

Regarding claim 3, Prakash teaches the one or more worker node features respectively include a number of CPUs and cores therein, a number of GPUs and cores therein, CPU utilization, GPU utilization, CPU memory, GPU memory, CPU and GPU swap usage, and outputs of vmstat and iostat commands (col 8 lines 8-16).

Regarding claim 4, Prakash teaches the one or more pipeline features include a type of estimator, a type of pre-processor, a type of feature engineering, and parameter settings thereof (col 9 lines 49-61).

Regarding claim 5, Prakash teaches the one or more dataset features include a number of datapoints, a number of features, a number of cross-validation folds, a number of features with categorical values, a number of features with real values, a number of missing values, and a number of sparse values (col 9 lines 1-6).

Regarding claim 6, Prakash teaches the one or more models are trained via Random Forest, GBM, Logistic Regression, Deep Neural Networks, and Autoencoders (col 9 lines 40-42; col 3 lines 13-29, wherein gradient algorithms are used in linear regressions).

Regarding claim 7, Prakash teaches the one or more resources include a training time, a power consumption, a peak CPU utilization, and a peak memory utilization (col 10 lines 22-37).

Regarding claims 8-20, they are computer program product and computer system claims of claims 1-7 above. Therefore, they are rejected for the same reasons as claims 1-7 above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195